Citation Nr: 1447095	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida



THE ISSUES

1. Entitlement to service connection for a claimed spine disorder.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus type II or posttraumatic stress disorder (PTSD), or as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and the appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the RO.  The appellant in this case is the Veteran's fiduciary, who was appointed in November 2009.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issues of a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability and an increased rating for the service-connected left sided ischemic stroke have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  

In October 2012, the Board reopened the claim for service connection for a spine disorder, and remanded the claim, on the merits, along with a claim for service connection for coronary artery disease, for additional development.  

The case has since returned to the Board for the purpose of appellate disposition.  For the following reasons, the RO is found to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1. The Veteran is not shown to have manifested complaints or findings referable to a spine disorder in service or for many years thereafter.

2. The currently demonstrated degenerative disc disease of the spine is not shown to have been due to an event or incident of the Veteran's service.

3.  The Veteran is not shown to have coronary artery disease or ischemic heart disease.


CONCLUSIONS OF LAW

1. The Veteran's spine disability manifested by degenerative disc disease is not due to a disease or injury that was incurred in or aggravated by service; nor may any arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).  

2.  The Veteran does not have a disability manifested by coronary artery disease that is due to disease or injury that was incurred in or aggravated by service or to service-connected diabetes mellitus or PTSD; nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2009 pre- rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for service connection. This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran. The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the January 2009 letter.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. 

In this case, VA obtained the Veteran's service treatment records and all identified, available post-service VA outpatient treatment records and private treatment records and Social Security Administration (SSA) records.  While, following the October 2012 remand, the Veteran was instructed to complete a VA Form 21-4142 to provide authorization for VA to obtain any other outstanding treatment records, no response was received.

In compliance with the Board's October 2012 remand, the Veteran was provided with a VA examination in January 2013 to determine the etiology of the claimed spine disorder and coronary artery disease.  

The VA examiners provided an opinion following the examination with regard to the diagnosis and etiology of the claimed disabilities, along with fully-stated rationale for all opinions expressed.

For these reasons, the RO is found to have substantially complied with the Board's remand instructions. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall, 11 Vet. App. at 268 where Board's remand instructions were substantially complied with).

The Veteran also presented testimony at a hearing in January 2012.  During the hearing, the Veterans Law Judge clarified the issue and explained the factual issues that would assist in evaluation of the case. 

The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.


II. Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   With respect to the current appeal, that list includes cardiovascular disease and arthritis.  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including cardiovascular disease and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

 In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 


III.  Analysis

A. Spine Disorder

The Veteran contends that his spinal condition began in service.  

The Veteran's service treatment records include one complaint of low back pain in October 1966, caused by lifting.  He was assessed with strain, and 3 days of light duty was recommended.  There is no other indication of complaint, finding, or diagnosis with respect to the spine during service.  

Following the Veteran's discharge form service, a September 1975 report from the Hardin Memorial Hospital Company reflected that the Veteran presented with complaint of pain the lower lumbar area since the previous week.  He indicated that he worked as a farm hand and that the previous week he had bent over and tried to lift 4 150-pound boards.  Since then, he had had severe pain in the lower lumbosacral area.  He noticed that the pain was worse when he got up or bent over.  An x-ray study of the lumbosacral spine showed definite narrowing of the 4th intervertebral disc space indicating advanced disc disease at that level.  He was assessed with right herniated disc involving L4, L5, and/or L5 and S1.  He was transferred to another hospital for discectomy and laminectomy.

A January 1988 treatment report from East Alabama Medical Center reflects that the Veteran was involved in a moving vehicle accident at work when his truck turned over.  He complained of neck pain, shoulder pain, and back pain.  A past medical history of 2 previous surgeries to the back, the first on a disc in 1975, and the second for fusion in 1977, was noted.  After physical examination, cervical myelogram and treatment, the Veteran was assessed with neck strain moving vehicle accident.  

A June 1988 VA outpatient treatment report showed that the Veteran had complaint of low back pain.  It was noted that he had undergone surgery in 1977. An x-ray study revealed post-surgical changes of the lower lumbar spine with bony fusion at L4-L5.  The remainder of the lumbar spine was unremarkable with very minimal degenerative arthritis.

A January 1991 VA treatment report reflected a diagnosis of degenerative arthritis of the lumbosacral spine.

A June 1991 VA treatment report noted that the Veteran presented with complaints of low back pain since 1975.  He had had surgeries in 1975 and 1977.  The Veteran underwent x-ray study that revealed previous surgical fusion of L5 and L4-5 vertebral bodies.  

A March 1994 cervical spine x-ray study revealed mild spondylosis of C5 and C6 of the cervical vertebrae only.

A June 1994 lumbosacral spine x-ray study revealed post-surgical intervention with at least 2 surgical clips at the anterior inferior margin of the 5th lumbar vertebrae.  There was evidence of congenital block vertebrae involving the 4th and 5th vertebrae and osteoarthritic changes of the facet joints at L5-S1 bilaterally.

On VA treatment in July 1996, the Veteran reported hurting his back at work again.  It was noted that he had a history of 2 previous laminectomies.  

An August 1996 VA CT scan of the lumbar spine revealed no disc herniation except for minimal right paramedian disc at L4-5.  There was severe spondylosis with periarticular anterior and marginal spurs at L4-5 and more markedly of L5-S1.  There was an old healed fracture of the spinous processes of L4-5 and L5-S1.  There were degenerative passive joint bilaterally of L4-5 and L5-S1 and narrowing of the bilateral neural foramina of L5-S1.  

An October 1998 x-ray study of the lumbosacral spine revealed status post fusion disc L4-5 and left laminectomy, L5.  Mild spondylosis was also present.

A December 1998 VA cervical spine x-ray study report reflected a diagnosis of  mild spondylosis with marginal eburnation involving C4-C7.  There was mild osteoarthritis at the C2-3 facet joint.

The Veteran's SSA records included a March 1999 evaluation report that noted that his reported problems with his upper and lower spine.  With respect to the upper spine, he indicated that his first symptoms occurred in July 1998.  As regards the lower spine, he reported that he underwent surgery in 1975 and again in 1977.  After physical examination, an impression of degenerative joint disease of the thoracic and cervical spine and status post lumbar surgery times 2 was indicated.

A March 1999 psychology clinic report noted the Veteran's report of back and neck pain.  He reported that he had a "twisted spine" and had been treated for degenerative joint disease.  He noted that he injured his neck in 1975 while working on a farm and underwent surgery.  He then underwent subsequent surgery in 1977.  He indicated that his general musculoskeletal symptoms had persisted since these initial injuries.

An April 2002 VA MRI of the lumbar spine mild desiccation at the L2-3 and L3-4 level, discectomy at L4-5 and severe desiccation at L5-S1 with questionable surgery on the left.  An annular bulge causing foraminal encroachment at L5-S1 was also noted.  An MRI study of the cervical spine revealed desiccation of C3-4 with annular bulge causing neuroforaminal encroachment.

In an October 2002 written statement, the Veteran reported having been involved in a blast in February 1967 and suffering  a back injury for several months prior to discharge, although he was not treated by company medics.  He noted that, with advancing age, the back injuries caused him to undergo surgery in 1975 and 1977.  

Continued VA outpatient treatment records document complaint and treatment of back and neck pain.

On VA examination in February 2010, the Veteran reported not really having problems with his back until he was lifting something heavy in 1975 and felt a pop in his lower back.  He stated that he was treated with surgery in 1975 for a herniated disc and had to have surgery again in 1977.  He continued to have back pain that was aggravated by a motor vehicle accident in 1988.  He denied other further surgeries.  The examiner noted that service treatment records indicated that the Veteran was lifting in 1966 and felt some pain in his lower back.  He was given three days of light duty for lumbar strain.  

After examination, the examiner diagnosed lumbosacral strain.  He opined that it was most likely that the Veteran's lumbar spine disability was a result of his post-service injuries.  In so finding, the examiner noted that the Veteran admitted that he did not have chronic back problems until he injured his back in 1975.  The vast majority of acute episodes of low back pain resolved without long-term sequelae.  Thus, the injury during service in 1966 likely did not result in any permanent damage to the structures of the lumbar spine.  

During the Veteran's January 2012 hearing, he testified that he did not have a back problem prior to service and was not treated for a back problem in service.  He indicated that he had a back problem that went untreated because it did not bother him while working at an ammunition dump.  He reported that his duties at the dump included heavy lifting.  He added that he had problems after service and eventually underwent surgery in the late 1960s. The Veteran did not recall when he started having upper back pain.  

In October 2012, the Board remanded the matter in order to provide the Veteran an additional examination for opinion on the etiology of the claimed spine disability, with particular attention to the September 1975 discharge report noting "advanced disc disease."

On VA examination in January 2013, the Veteran reported having back problems that began in 1975 after lifting and loading large objects.  He stated that he did not have any significant back problems prior to this injury or see a doctor prior to the 1975 injury.  He reported currently having constant low back pain.  

After examination, the examiner diagnosed degenerative disc disease, status post L4-5 fusion.  After review of the claims file, she determined that the Veteran's back condition less likely as not had its onset in service or his otherwise was related to an injury or other event of service.  In so finding, she noted that the Veteran denied injury to his back in service or seeking treatment in service, or during the years following service until the 1975 injury.  She noted that, while he 1975 imaging showed "advanced disc disease at that level," this was a non-specific statement and in her opinion was not referring to the amount of time that the disc had been in that state, but rather how severe the disc herniation was at that time.  She further noted that trying to lift 600 pounds by oneself could certainly cause the most severe or advanced disc disease or herniated disc all at once.  

Moreover, the examiner noted that, even spine x-ray studies many years after that incident did not show a generalized or significant abnormality in other parts of the spine-for example in 1988 (very minimal degenerative arthritis) and 1991 (status post fusion with no other significant abnormality).  She noted that, if he had significant problems prior to 1975, he likely would have been treated for it-but the Veteran has denied such treatment.  

Furthermore, the examiner indicated that, if he had a generalized pre-existing degenerative condition due to active duty or occupation in the years following that incident in 1975 that predisposed injury to the L4-5 disc, it would have shown up on the 1988/1991 imaging, which was not the case.  

The one level disc herniation with acute complaints was consistent with the lifting incident in 1975.  In sum, she found no objective evidence that the Veteran's current claimed back condition was related to service.

The record does reflect a current diagnosis of spine disability, characterized as lumbar and cervical degenerative disc/joint disease. However, given the evidence as outlined, the Board finds that the weight of the evidence is against the claim of service connection for this disability.

The record does not document any chronic spine disability until approximately 1975, approximately 8 years since the Veteran's discharge from service. In addition, the passage of many years between discharge from active service and the documentation of a claimed disability was a factor that tended to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). Here, there is more than mere silence.

None of the probative evidence supports a finding of a relationship between the Veteran's service and his spine disability. The only pertinent medical opinion of record is that provided by the February 2010 and January 2013 VA examiners, who had a thorough review of all pertinent evidence and stated there was no relationship among the Veteran's spine disability and any circumstance of his service.  In addition, the January 2013 VA examiner specifically considered and address the 1975 report of advanced disc disease.

Thus, the only probative opinions of record weighs against the claim, and neither the Veteran nor his representative has presented or identified any medical opinion or other competent evidence that, in fact, supports the Veteran's claim.

To the extent that the Veteran was assessed with back strain in service, there was no indication of further complaint or treatment. When the Veteran initially sought treatment in 1975, he did not express continuous back symptoms service or indicate prior injury in service.  The January 2013 VA examiner also determined that it was unlikely that the Veteran had spine problems prior to 1975 which predisposed him to the injury.

The Board has also considered the Veteran's written statements and his Board hearing testimony to the effect that his back problems first manifest in service as a result of his duties, and that he has experienced these symptoms continuously since service. 

The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

In this case, the Board finds the other evidence of record more probative. The service treatment records document one episode of lumbar strain, but a chronic back problem is not identified or even  suggested.  

When the Veteran initially sought treatment in 1975, he did not express continuous back symptoms service or indicate a prior injury in service.  Rather, he related onset of symptoms to the post-service lifting injury.  Further treatment records consistently note onset of symptoms in 1975, but do not discuss an in-service spine-related complaint.  In fact, the Veteran has consistently denied treatment for any complaints in service.  

Moreover, the January 2013 VA examiner reviewed the post-service treatment records and concluded that there was no indication of a service injury that predisposed the Veteran to the post-service injury in 1975.  

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current spine condition is related to service, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

In any event, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the specific, reasoned opinion of the physician who performed the February 2010 an January 2013 VA examinations. 

Furthermore, the Board finds the lay evidence, to be inconsistent with the service treatment records and post-service findings. Such lay evidence is not credible.

The above evidence also reflects that there was neither a diagnosis of arthritis within the one year appeal period or symptoms that were early manifestations of arthritis. See 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease). 

Therefore, service connection for arthritis is not warranted on a presumptive basis.

Accordingly, on this record, the claim of service connection for a spine disorder must be denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Coronary Artery Disease

The Veteran seeks service connection for coronary artery disease, as he believes that this condition is related to his in-service exposure to herbicides or secondary to service connected diabetes mellitus or PTSD.

There is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era. See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e).

Here, the record reflects that the Veteran served in Vietnam. Thus, he is presumed to have been exposed to Agent Orange during such service. Thus question remains, however, whether the Veteran has been diagnosed with a ischemic heart disease subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 or that otherwise had its onset in or is related to his service.

The Veteran's service treatment records do not reflect any complaint, finding, or diagnosis referable to the claimed coronary artery disease or heart disease.

A December 1998 VA chest x-ray report revealed normal findings, while an electrocardiogram showed a normal sinus rhythm and was noted to be normal.  

A June 2000 VA hospitalization report reflected that the Veteran reported being status post myocardial infarction; however, the examiner noted that his electrocardiograms did not support this.  He was seen by cardiology and received the diagnosis of exertional angina and small area of ischemia, and was placed on Atenolol. 

A November 2000 hospitalization report reflects that the VA cardiologist recommended that the Veteran continue on Altelenol, although he felt that the Veteran's pain was not of cardiac origin.

A March 2002 VA treatment note reflected the Veteran's report that he was told by his ophthalmologist that he had had a heart attack in 1999.

A November 2002 treatment report noted that the Veteran was assessed with hypertension and hyperlipidemia.  

A December 2002 report reflected that the Veteran reported shortness of breath and night sweats.  A CT scan of the chest revealed that the heart was in the upper limits of normal in size.  There was chronic bronchitis, but no congestive heart failure or infiltrates noted.  CT scan was probably suggestive of asbestosis but localized to the base.  The examining pulmonologist noted that the Veteran's night sweats and dyspnea on exertion could be related to silent cardiac ischemia. 

A January 2004 VA chest x-ray study showed that the Veteran's lungs were fully expanded and clear of active disease.  The heat was normal with normal pulmonary vascularity.  There was no evidence of pleural effusions, infiltrates, or active disease.  

An August 2008 statement from G.M. noted that the Veteran's artery in his neck had a 90 percent blockage and that he suffered a stroke in August 2008.

An August 2008 private treatment report reflected that the Veteran was treated for an acute stroke secondary to stenosis of the left carotid.  Hospitalization discharge diagnoses included those of left parietal cerebrovascular accident, left internal carotid artery stenosis, diabetes mellitus, and hypertension.

These hospitalization records include an August 2008 electrocardiogram report indicating that the Veteran's left ventricle, left atrium, right atrium, and right ventricle were of normal size.  There was no pericardial effusion, and the mitral and tricuspid valves were normal.  

The Veteran was also assessed with 80-99 percent diameter stenosis of the left internal carotid artery, which was suspected to be over 90 percent.  He underwent carotid stent of the left internal carotid artery in September 2008.

On VA examination in May 2009, it was noted that the Veteran had a stroke in August 2008.  The examiner noted that the Veteran's VA treatment records and claims file were silent for a heart condition.

The Veteran was seen for neurologic change and to rule out a cerebrovascular accident in February 2010.  At that time, an electrocardiogram showed normal sinus rhythm and was otherwise normal with no acute changes.  A pre-anesthesia evaluation reflected that there was no history of heart attack, angina or chest pain, or heart failure.  After evaluation, he was assessed with recurrent in-stent stenosis and noted to be symptomatic with right arm weakness and transient ischemic attacks.  He underwent deployment of the left internal carotid endovascular stent.

During the Veteran's January 2012 hearing, the Veteran reported that he served in Vietnam and suffered from a heart problem.  He reported that he had a 90 percent blockage, but did not know if that was related to his stroke or to his heart.  

On VA examination in January 2013, the examiner indicated that the Veteran did not have ischemic heart disease.  She noted that careful review of the claims file and VA outpatient treatment records did not indicated any history of ischemic heart disease.  

The Veteran had a history of occluded carotid artery, but the carotid artery is in the neck and is a separate condition from cardiac disease.  She noted that it is not in the heart and is not ischemic heart disease.  

The Veteran denied that he had ever had a heart attack, heart surgery, congestive heart failure, angioplasty, or any heart procedure.  The only notation suspicious for heart disease was in December 2002, when possible cardiac ischemia was noted.   

However, further records review indicates that this suspicion did not seem to have been borne out or confirmed by and cardiac evaluation afterwards.  Also, the Veteran was having significant symptoms of depression and back pain at that time, which could cause significant psychological and psychosomatic symptoms.

In sum, the record demonstrates that the Veteran has not been diagnosed with coronary artery disease or heart disease. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. § 1110. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, without evidence of current diagnosis, there is no basis upon which to award service connection for a coronary artery disease, and discussion of the remaining criteria for service connection, to include whether the disability is due to presumed exposure to Agent Orange or to service-connected disability, is not warranted.  The Board also observes that the Veteran is already service connected for acute left-sided ischemic stroke.

Finally, the Board has also considered the Veteran's statements to the effect that she has a heart condition that is related to his military service or service-connected disability. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge. See Layno, 6 Vet. App. at 470. However, while the Veteran has indicated that he has "blockage," treatment records indicate that this is related to the carotid artery, which the VA examiner has specifically indicated is not heart disease.  The record is otherwise devoid of any evidence showing a current disability of any lay evidence that would suggest the existence of a disability.

Accordingly, on this record, the claim of service connection for coronary artery disease must be denied. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).




ORDER

Service connection a spine disorder is denied.

 Service connection for coronary artery disease, to include as secondary to service-connected diabetes mellitus type II or PTSD or as due to exposure to herbicides is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


